185 Ga. App. 837 (1988)
366 S.E.2d 222
HAWKINS
v.
THE STATE.
75493.
Court of Appeals of Georgia.
Decided February 16, 1988.
Linda B. Borsky, for appellant.
Thomas J. Charron, District Attorney, James F. Morris, Assistant *838 District Attorney, for appellee.
CARLEY, Judge.
Appellant was tried before a jury and found guilty of theft by deception, theft by receiving stolen property, and removal and falsification of vehicle identification numbers with the intent to covert the vehicles. He appeals from the judgments of conviction and sentences entered on the jury's verdicts.
1. Appellant enumerates a portion of the trial court's pre-evidentiary statement to the jury as erroneous.
Error, if any, in that portion of the trial court's pre-evidentiary statement under consideration was rendered harmless by the trial court's subsequent giving of a correct charge on the legal principle involved. "[A] pre-evidentiary statement is not the equivalent of a jury charge; even if a portion thereof had been incorrect, where the principles of law were thoroughly covered in the main charge, the initial statement would not have misled the jury and would be harmless error. [Cit.]" Farmer v. State, 180 Ga. App. 720, 721 (1c) (350 SE2d 583) (1986). See also Phillips v. State, 183 Ga. App. 194 (1) (358 SE2d 480) (1987). This enumeration is without merit.
2. The trial court admitted, over appellant's best evidence objection, certain documents purporting to show that a Mr. Jones owned a certain automobile.
Even assuming that the admission of this documentary evidence was error, there was other uncontradicted evidence offered at trial to show that Mr. Jones had purchased the automobile and was its owner. See generally Hightower v. Berlin, 129 Ga. App. 246, 248 (5) (199 SE2d 335) (1973). "The admission of improper evidence is harmless when the fact sought to be shown is otherwise fully and properly established. [Cits.] Thus, even if the admission of the [documentary] evidence had been error, it was cumulative and harmless." Barrett v. State, 146 Ga. App. 207, 207-208 (245 SE2d 890) (1978). See also Garrett v. State, 156 Ga. App. 33 (2) (274 SE2d 80) (1980).
Judgment affirmed. Banke, P. J., and Benham, J., concur.